Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Davis (Reg. No.: 65,798) on 12 February 2021.
The application has been amended as follows: 

1.	(Currently Amended)  A method for recording a message securely associated with an identity in a trusted ledger performed by a user system, the user system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the user system to perform the method, the method comprising:
	generating a user deciphering key and a corresponding user enciphering key;
	determining that a trusted ledger managed by a ledger management system does not include an entry associated with the user deciphering key;
	recording a first entry in the trusted ledger associating the user deciphering key with an identity associated with the user system, wherein recording the first entry in the trusted ledger comprises transmitting a request to a trusted authority to associate the user deciphering key with the[[an]] identity associated with the user system in the[[a]] first entry in the trusted ledger, the first entry being associated with a deciphering key of the trusted authority and comprising a certification message and a signature of the certification message generated using an enciphering key of the trusted authority, the certification message comprising the user deciphering key, the user identification information, and at least one restriction associated with the user deciphering key, the at least one restriction comprising at least one of a number of times the user deciphering key is authorized for use to record entries in the trusted ledger and a length of time the user deciphering key is authorized for use to record entries in the trusted ledger;
	generating a second entry for recording in the trusted ledger in accordance with the at least one restriction included in the certification message of the first entry, the second entry being associated with the user deciphering key and comprising a message; and
	transmitting the second entry to the ledger management system for recordation in the trusted ledger in a location after the first entry.

2.	(Currently Amended)  The method of claim 1, wherein recording the first entry in the trusted ledger associating 
	requesting that the trusted authority generate the first entry and transmit the first entry to the ledger management system for recording in the trusted ledger

3.	(Cancelled)  

4.	(Currently Amended)  The method of claim 1[[3]], wherein the request to the trusted authority further comprises documentation information attesting to the identity associated with the user system.

6.	(Cancelled)

7.	(Cancelled)  

8.	(Currently Amended)  The method of claim 1, wherein recording the first entry in the trusted ledger associating 
	requesting that the trusted authority generate the[[a]] certification message, the certification message further comprising a certificate from the trusted authority and a signature of the certificate generated using an enciphering key of the trusted authority;
	receiving the certification message from the trusted authority;
	transmitting the first entry from the user system to the ledger management system for recording in the trusted ledger

9.	(Currently Amended)  The method of claim 8, wherein the certificate comprises the[[a]]  of the trusted authority.

10.	(Cancelled)  

11.	(Currently Amended) The method of claim 9[[10]], wherein the request to the trusted authority further comprises documentation information attesting to the identity associated with the user system.

13.	(Cancelled)  

14.	(Cancelled)  

18.	(Currently Amended)  The method of claim 17, wherein transmitting the request to the trusted authority to confirm entries recorded in the trusted ledger associated with the user deciphering key comprises:
	requesting that the trusted authority generate a fourth entry and transmit the fourth entry to the ledger management system for recording in the trusted ledger, the fourth entry being associated with a  of the trusted authority, the fourth entry comprising a confirmation message and a signature of the confirmation message generated using the[[an]] enciphering key of the trusted authority.

20.	(Currently Amended)  The method of claim 15, wherein the method further comprises:
	generating a fourth entry for recording in the trusted ledger, the fourth entry being associated with the user deciphering key and comprising a confirmation message, the confirmation message comprising a confirmation certificate received from the[[a]] trusted authority comprising the user deciphering key and a  of the trusted authority , the confirmation message further comprising a signature of the confirmation certificate generated using the[[an]] enciphering key of the trusted authority; and
	transmitting the fourth entry to the ledger management system for recordation in the trusted ledger in a location after the third entry.

Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 9, 11, 12 and 15-20 are allowed.
	The claims are directed to novel and non-obvious methods for recording a message securely associated with an identity in a trusted ledger performed by a user system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435